112 F.3d 516
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Cesar LOZA-PEREZ, aka:  Cesar Loza, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70829.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 25, 1997.

1
Before:  BROWNING, THOMPSON and HAWKINS, Circuit Judges


2
MEMORANDUM**


3
Cesar Loza-Perez, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals, dismissing his appeal of the immigration judge's denial of his application for a waiver pursuant to 8 U.S.C. § 1182(c).  Loza-Perez was found deportable for being convicted of a controlled substance violation (possession of cocaine) under 8 U.S.C. § 1251(a)(2)(B)(i).


4
In accord with our opinion in Duldulao v. INS, 90 F.3d 396, 399-400 (9th Cir.1996), we dismiss for lack of jurisdiction.


5
PETITION DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  The government's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3